TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 31, 2019



                                       NO. 03-18-00374-CV


                                  Instill Corporation, Appellant

                                                  v.

   Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and Ken Paxton,
                  Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on March 9, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.